 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BANK OF NEW YORK MELLON,                         No. 1:17-cv-01335-DAD-EPG
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND REMANDING
14   BRENDA L. DAVIDSON, et al.,                      CASE FOR LACK OF SUBJECT MATTER
                                                      JURISDICTION
15                      Defendants.
                                                      (Doc. No. 58)
16

17

18          Plaintiff Bank of New York Mellon commenced this action by filing suit in the Superior

19   Court of the State of California, County of Tulare on August 7, 2017. (Doc No. 1-1 at 6.) The

20   United States, then a defendant, removed the action under 28 U.S.C. §§ 1442(a)(1) and 1444 on

21   October 4, 2017. (Doc. No. 1.) The matter was referred to a United States Magistrate Judge

22   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On April 2, 2019, plaintiff and defendant United States filed a stipulation concerning the

24   priority of the United States’ lien. (Doc. No. 26.) On August 15, 2019, the court granted the

25   stipulation and terminated the United States from this action. (Doc. No. 38 at 16.)

26          On May 7, 2021, the assigned magistrate judge issued findings and recommendations,

27   recommending that this matter be remanded back to state court because the United States was no

28   longer a party and there was no other basis for federal jurisdiction. (Doc. No. 58.) The findings
                                                      1
 1   and recommendations were served on the parties and contained noticed that any objections

 2   thereto were to be filed within fourteen days after service. (Id. at 6.) No party has filed any

 3   objections, and the time to do so has expired.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7          Accordingly,

 8          1. The findings and recommendations issued on May 7, 2021 (Doc. No. 58) are adopted

 9               in full;

10          2. This matter is remanded to the Superior Court of California, County of Tulare for lack

11               of subject-matter jurisdiction; and

12          3. The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:      June 18, 2021
15                                                         UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
